﻿Mr. President, at a time when the question of the speed with which this Organization can proceed with the decolonization of the remaining non-independent Territories in Africa is still perhaps the most pressing issue before this Assembly, it is particularly significant that you should have been chosen to preside over our deliberations. Your outstanding chairmanship of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples has amply qualified you for this post. For Barbados, it is doubly pleasurable to offer congratulations to you, Mr. President, especially because of the high regard in which you are held as your country's non-resident High Commissioner to Barbados, and also because of the close historical and cultural links which exist between the United Republic of Tanzania and Barbados.
2.	The admission to membership in this Organization of our sister Caribbean State, Saint Lucia, is a source of great pride and satisfaction to Barbados and the Caribbean. It contributes to our optimism about the effectiveness of the United Nations in pursuing the principle of universality of its membership as well as of parity among all Member States, regardless of their size or wealth.
3.	Since the landmark resolution 1514 (XV) of 1960, many countries, including Barbados, have broken the bonds of colonialism and joined the ranks of the free. The inexorable process continues, although not without hitches. It is to be hoped that, at the thirty-fifth session, this Assembly will welcome at least three other Caribbean States as full Members, namely, St. Vincent, St. Kitts-Nevis-Anguilla and Antigua.
4.	But if our efforts in the cause of decolonization are not redoubled and our voices not constantly raised, we will see a continuance of the delay in the attainment of full independence by another Caribbean sister country, Belize. Barbados continues to deplore the persistent and intransigent claim of the Guatemalan Government to the Territory of Belize in defiance of world opinion and United Nations resolutions. There can be no doubt that the yielding of any part of the territory of Belize, no matter how small, will result in instability and threats to the peace and security of the entire region. Despite the overwhelming international support for Belize's right' to self-determination as demonstrated in this forum, this Organization has come no closer to the resolution of the problems which impede Belize's progress to independence. We call upon those countries which persist in abstaining in their votes on this issue to respect principle and recognize the importance for the Latin American and Caribbean region of having the question of Belize resolved in accordance with the legitimate wishes of the Government and people of Belize.
5.	There can be no compromise on the principle of self-determination and the issue of decolonization. At its thirty-third session the General Assembly expressed its commitment to the right of the people of East Timor to self-determination and reaffirmed an earlier resolution calling for Indonesian withdrawal from the Territory of East Timor, Indonesia's invasion and annexation of that small country continues to be of the utmost concern to Barbados. Barbados will continue to give its unqualified support to the people of East Timor in their just struggle against foreign occupation.
6.	In the case of the Western Sahara, Barbados also lends its principled support to the Saharan people, through their legitimate representative, the Frente POLISARIO, in their efforts to resist colonialism. Barbados commends Mauritania for its initiative in relinquishing its claim to part of the Sahara Territory.
7.	The high hopes which many of us held almost a year ago for an early solution to the problems of Namibia on the basis of the plan of action approved by the Security Council have all been dashed by the wilful obstruction by South Africa of the establishment of a United Nations presence in Namibia to supervise and control elections. While Barbados agrees that the full cooperation of all concerned is essential to the implementation of the Security Council's plan of action, we are of the view that the Western Powers have a special responsibility in this regard.
8.	Barbados is fully aware of the importance of South Africa as a major source of supply of mineral resources for some of the Western industrial nations. This reliance, based as it is purely on economic considerations and naked self-interest, should not be a smoke-screen for the abandonment of principle and for delaying the true independence of Namibia and the final liberation of the black peoples of southern Africa. Barbados renews its oft-repeated call for the imposition of total economic and military sanctions against South Africa in order to compel that country to end its recalcitrance with respect to Namibia and to abandon its iniquitous and oppressive regime of apartheid.
9.	The recent proposal on the Rhodesian conflict agreed upon only a few months ago at the Meeting of Heads of Government of Commonwealth Countries in Lusaka represents in our view a promising step towards an ultimate solution to the Rhodesian problem. We fully support the Commonwealth agreement and hope that the talks now taking place between all the parties to the conflict will shortly lead to a negotiated settlement satisfactory to all parties.
10.	But even in areas where the process of decolonization has ostensibly been completed new forms of colonialism reappear or self-determination is not being fully realized. The Middle East is one such area. The attainment of true self-determination for the Palestinian people, as the Secretary-General has reminded us, "is central to the political, economic and military stability of the world". For there to be peace with stability, negotiations must take place among all the parties. The efforts made at Camp David are only tentative steps along the road to a comprehensive settlement. A comprehensive peace can, in our view, be achieved only when it is recognized that the Palestinian people have a right to full self-determination and a homeland of their own and that Israel has an equal right to exist within secure borders. Such a peace will never be achieved in a condition of spasmodic raids and continual expansion of new settlements.
11.	Over the years we have heard many a speaker rhapsodize about the virtues of detente. We were told that the cold war had come to an end and that a new era of peaceful coexistence had dawned on the erstwhile cold warriors.
12.	During the last year, however, it became obvious to the people of the Caribbean that this belief is a dangerous illusion, as contending super-Powers opened up a new front within the region. On the one hand, one super-Power continues to pursue its Messianic, hegemonic and ideological vision of a world where all countries will adopt its economic, social and political system. On the other hand, the other superpower exhumed the obsolete concepts contained in the Monroe Doctrine and the philosophy of "manifest destiny" , dusted them off and paraded them to the world as new solutions to contemporary problems.
13.	Not since the days of the slave trade has the Caribbean experienced such a web of international confrontation and intrigue. In the confusion occasioned by the introduction and intensification of the cold war in the Caribbean, Barbados wants to make its position clear. In 1966, Barbados did not win its independence to give it up again by becoming a vassal State of any superpower. We stand uncompromisingly opposed to any kind of imperialism or colonialism. It follows, then, that Barbados rejects the pernicious imperialist doctrines of "balance of power", "correlation of forces" and "spheres of influence", and, as a corollary, subscribes to the principle of non-interference in the internal affairs of other countries, a principle which this Assembly has upheld on many occasions. The people of sovereign countries must be left in peace to practise self-determination and to solve their national problems as they see fit. The cold war in the Caribbean region has created a situation where marauders, pirates and mercenaries threaten populations with destruction. This has in turn increased militarization in the area, as many States, menaced by international gangsters, find it necessary to devote scarce resources to the purchase of arms in order to protect themselves.
14.	Barbados has been constant in its view that the acquisition of arms uses up scarce human and material resources, which would be better employed in the development of our countries and in the fulfilment of the basic human needs of our people. We firmly hold the view that disarmament should be general and complete. Unfortunately, only very limited progress has been achieved in disarmament over the past decade. As an earnest of our dedication to the goals of total disarmament we will, within a few days, ratify the Treaty on the Non-Proliferation of Nuclear Weapons.
15.	Nations cannot fulfil the aspirations of their peoples in an atmosphere of violence. Barbados has in the past year experienced threats from mercenaries. It is for this reason that we will continue resolutely to support action to eliminate terrorism and the use of mercenaries. These growing evils must be deplored as unwarranted interference in the internal affairs of other countries, calculated to create world tension and instability. At this session my country will seek the support of all States for a strong resolution against the recruitment, training or harbouring of mercenaries and will work towards agreement on an international convention to eradicate this evil.
16.	On numerous occasions, in this and other forums, the Government of Barbados has spoken out in defence of human rights. We shall continue to support initiatives which will eliminate violations of human rights wherever they occur. We follow developments in several countries with growing dismay, as we see grave violations of the most elementary human rights in both the political and the social sphere.
17.	Because of our deep concern, we will continue to support any action to improve the international machinery for the promotion and protection of human rights. We will also relentlessly speak out against abuses wherever they occur, even if our candour calls down on us the temporary wrath of our friends. That is why we abhor the growing denial of human rights which has appeared within the Caribbean, particularly the denial of the right to dissent and to support or establish political parties of one's own choosing. In our view, there can be no true democracy where people are held without being charged with an offence known to law, are imprisoned for their political beliefs or are denied the right to a free and fair trial.
18.	A particular human rights problem of global concern is the major exodus of refugees from their home countries all over the world. This problem has reached alarming proportions in Indo-China and poses a threat to world peace and stability. We are witnessing a callous disregard for humanitarian principles. Barbados whole-heartedly supports the creation of a special fund for refugees and upholds all efforts of the United Nations to alleviate such suffering. We must not allow political pacts and ideological alliances to prevent us from condemning the repressive policies of those countries which disregard and violate human rights. My delegation is therefore prepared to support any measure that would compel all violators to readjust their policies to curb the excessive outflow of their citizens.
19.	This Organization must also pursue relentlessly the economic aspects of human rights. For the majority of the world's peoples continue to suffer from malnutrition and a lack of proper health care and adequate shelter, as the world economy fails into deeper and deeper recession.
20.	The impact of the myriad economic problems with which we are faced today is being felt by all nations. However, the outlook is bleaker in the case of developing countries, whose economies are weaker and more vulnerable to external influences. These countries are prey, among other things, to severe balance-of- payments problems, unfavourable terms of trade, growing protectionist measures, inflation, unemployment, unstable exchange rates, the erosion of their already meagre savings, a lack of access to capital markets to finance reasonable rates of development and the all-pervasive problem of energy shortages and rising prices.
21.	The failure to achieve any meaningful breakthrough on these problems has been due to the lack of genuine political will on the part of Governments to commit themselves to the actions needed to grapple with these problems. Too many of us—developed and developing alike—continue to think in terms of narrow national self-interest.
22.	It was precisely this kind of self-interest and mistrust that prevented the fifth session of UNCTAD from achieving any progress on the structural issues of North-South relations. It is precisely this suspicion that has led to failure in the Committee of the Whole Established under General Assembly Resolution 32/174 and in the Preparatory Committee for the New International Development Strategy. It was precisely this lack of commitment that produced the limited results witnessed at the United Nations Conference on Science and Technology for Development, held at Vienna from 20 to 31 August.
23.	Barbados believes that the only way to rescue the world economy from the morass into which it has sunk is to initiate immediately a full, constructive and genuine dialogue on the real issues of structural change, trade, energy and monetary reform. The first requirement for such a dialogue is the political will born of recognition of the interdependence of States. This interdependence must provide for the full recognition and acceptance on the part of all countries of the need for continuing structural adjustment.
24.	As we enter the decade of the 1980s a new international development strategy will offer us the occasion to break the stalemate and start anew, building on our successes and learning from our mistakes. The international development strategy for the third decade ought to be the major instrument for the promotion of global economic development. That strategy should set a clear framework of realistically attainable objectives and targets. It should involve the entire international community, with obligations and commitments to be borne by both developed and developing countries. It should be a major feature of our efforts towards a transformation of the world economic order.
25.	We of the third world must ourselves also recognize the need to renew our commitment to work patiently and systematically towards the new order. Collective self-reliance and economic co-operation among developing countries are important bases on which to build such an order.
26.	Central to the issues of economic growth and development are the world's energy resources. The continual increases in the price of oil pose serious financial problems for oil-importing developing countries like Barbados. The most recent price-hike will have a debilitating effect on our economy.
27.	There is need for a systematic, coherent and co-ordinated attempt to devise a long-term strategy that will ease the burden of oil-importing developing countries. Simultaneously, the search for alternative sources of energy should be intensified. Many countries have already embarked on this course of action. Without decrying these individual initiatives, Barbados believes that concerted efforts on the part of the international community are needed to deal with this problem. Barbados therefore welcomes the forthcoming 1981 United Nations Conference on New and Renewable Sources of Energy, and looks forward to participating fully and effectively in the work of this Conference.
28.	Barbados has, in other forums and on other occasions, enunciated specific proposals for both the short- term and the long-term solution of the energy problem. We need not repeat them here; but we should say that some of them are reflected in the address of the President of Mexico, Mr. Lopez Portillo, delivered before this Assembly on 27 September 1979. His constructive proposals should be given the fullest and most serious consideration by all countries. For our part we wish only to reiterate at this time the need for members of the Organization of Petroleum Exporting Countries [OPEC] to recycle their surplus oil funds to assist in the much-needed development of third-world countries.
29.	Another vitally important area in which international co-operation is urgently needed is that of the law of the sea. We have taken note of the fact that, at the end of its eighth session, the Third United Nations Conference on the Law of the Sea approved a programme of work providing for the adoption of a convention of the law of the sea next year.
30.	While we consider such an action to be of major importance, we have the strong conviction that the successful adoption of a convention on the law of the sea will elude our grasp if we fail to exhibit the required will and determination to understand each other's concern and difficulties and make the necessary accommodation to produce a treaty which will be of fundamental importance for the future.
31.	Barbados, like any small island developing country, continues to place the greatest emphasis on the importance of the sea to the future of its economic well-being, the resources of the sea constitute some of our most vital resources. That is why the Government of Barbados, despite the heavy financial burden and its limited human resources, has continued to participate in the sessions on the law of the sea.
32.	The protection of our beaches and of the sea around us is also a matter of grave concern to us. The possible threat to our beaches by oil pollution, traceable to the unregulated and, in many cases, irresponsible behaviour of oil tankers in mid-Atlantic routes, has been increasing. Barbados believes that the international community and the oil companies have an obligation to small island countries on the path of the international oil carriers to protect them from ecological and environmental damage.
33.	Island developing countries account for more than 10 per cent of the membership of this Organization. If the over-all goal of justice, peace and prosperity is to be achieved, special attention will have to be paid to their particular problems. It is of the gravest concern that these problems have received scant attention from this forum. These countries exhibit unique characteristics of small population, limited land area, geographical isolation, scarce resources or limited economic opportunities, which make it difficult for them to take full advantage of international efforts to improve the economic prospects of developing countries. For some of these island countries current trade and aid relationships may even be having a negative effect on their development prospects.
34.	As an island developing economy, Barbados continues to be critical of the present unreliable techniques being used in the allocation of aid. The gross national product per capita income criterion results in a totally unrealistic and inaccurate evaluation of a country's wealth.
35.	Countries such as Barbados, styled "middle in-come" countries, have real and serious developmental and structural problems despite their apparent high per capita income. What has been termed by one expert in the field the "myopic myth of middle-income countries" militates against the achievement of relative self-sufficiency or progress, since the moment these countries attain a certain threshold of development, vital assistance is withdrawn or drastically reduced.
36.	It is hoped that a new look will be taken at other criteria such as the size of a country, its potential for development in terms of its real resources and the finite nature of problems confronting island developing States, in order to arrive at a new philosophical basis on which development assistance is granted.
37.	Barbados therefore calls on this Organization to place a high priority on the early implementation of special measures—including those set out in UNCTAD resolution 111 (V) —designed to assist the small island developing economies.
38.	The sister Caribbean countries of St. Vincent, Jamaica, the Commonwealth of Dominica and the Dominican Republic, in addition to suffering from the vulnerability and fragility peculiar to island developing economies, have recently been exposed to further adversity in the form of natural disasters, namely, a volcanic eruption in St. Vincent, floods in Jamaica and a hurricane in Dominica and the Dominican Republic. Dominica and the Dominican Republic, in particular, were almost totally ravaged, and now face a difficult period of reconstruction and rehabilitation. Barbados calls on the international community to respond speedily to the urgent needs of these countries, by mobilizing the appropriate resources required for their rehabilitation.
39.	I referred earlier to the optimism inspired by the giant steps made in the process of decolonization. Our optimism must, however, be tempered when we review the past decade, as it is traditional to do on the threshold of a new era. The world agenda before this Organization has broadened considerably since its creation in 1945; the world is in the midst of a period of change and we go from crisis to crisis with hardly any time to deal with one before another confronts us.
40.	New concepts of national interests are emerging and there is increasing interdependence of States. We have witnessed a shift in the pattern of relationships among the major Powers. The international economic system is under strain. The ever present issues of human rights, apartheid, disarmament, terrorism, mercenaries, racism, the plight of refugees, all clamour for our attention. It is with this complex, ever-changing and troubled world that the United Nations has to contend.
41.	My Government acknowledges the unsurpassed benefits which the presence of the United Nations has brought to the peoples of our troubled world. The Organization's role in preventing another global conflict within the past 35 years is to be applauded. Its specialized agencies have rendered inestimable services which have not attracted the same attention and publicity as some of the topical issues with which the United Nations has been seized. In sum, if the United Nations did not exist, we would have to invent it.
42.	As we look towards the 1980s, let us commit ourselves to finding common ground for the attainment of justice, peace and prosperity.
